UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: July 31, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT OF For the transition period from to Commission file number 333-142836 SUNRISE GLOBAL INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 20-8767728 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 201 West Garvey Avenue, Suite 102-208 Monterey Park, California (Address of principal executive offices) (Zip code) ( 626) 407-2622 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has beensubject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No ¨ State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Class - Common Stock, 3,357,830 shares outstanding as of September 7, 2011. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Balance Sheets as of July 31, 2011 and April 30, 2011 (unaudited) 2 Statements of Expenses for the three months ended July 31, 2011 and 2010, and from inception to July 31, 2011 (unaudited) 3 Statements of Cash Flows for the three months ended July 31, 2011 and 2010, and from inception to July 31,2011 (unaudited) 4 Notes to Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis Or Plan of Operation 6 Item 3. Controls and Procedures 7 PART II - OTHER INFORMATION 8 Item 1. Legal Proceedings 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3. Defaults Upon Senior Securities. 8 Item 4. Submission of Matters to a Vote of Security Holders. 8 Item 5. Other Information. 8 Item 6. Exhibits 8 Signatures 9 PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) The accompanying unaudited financial statements of Sunrise Global Inc. (“Sunrise” or the “Company”) have been prepared in accordance with generally accepted accounting principles in the United States for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission ("Commission"). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary in order to make the financial statements not misleading and for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, for the fiscal year ended April 30, 2011, previously filed with the Commission, which are included in the Company's annual report filed on Form 10-K. 1 SUNRISE GLOBAL INC. (A Development Stage Company) BALANCE SHEETS (unaudited) July 31, 2011 April 30, 2011 ASSETS: Current assets: Cash $ $ Prepaid Expenses TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY: Current liabilities: Account payable Accrued interest - - Advance from company officers TOTAL LIABILITIES $ $ Stockholders' Equity: Preferred Stock, $.001 par value;100,000,000 shares authorized, No share issued and outstanding at July 31, 2011 and April 30, 2010 - - Common Stock, $.001 par value; 100,000,000 shares authorized, 3,357,830 issued and outstanding at July 31, 2011 and April 30, 2010 Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited financial statements 2 SUNRISE GLOBAL INC. (A Development Stage Company) STATEMENTS OF EXPENSES (unaudited) Inception For the three months ended (September 27, 2006) July 31 through July 31, Total Revenue $
